DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19 are examined on merits herein.

Drawings
The drawings are objected to because N+ region of an IGBT of Fig. 1B is identified as a source, while IGBT does not have a source - it has an emitter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0025 of the published application (US 2021/0167168) identifies N+ regions of a MOSFET of Fig. 1A and an IGBT of Fig. 1B as source regions, while IGBT does not have a source region – it has an emitter region, and Fig. 1B shows “Emitter metal” over a corresponding region of the IGBT.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 7: Claim 7 recites: “the polysilicon ring structure defines a first gap, between adjacent polysilicon rings of the plurality of polysilicon rings in a first region of the junction terminal region”. The recitation is unclear, since the polysilicon rings are not in the first junction terminal region, but over it, as Claim 1 recites. 
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “the polysilicon ring structure defines a first gap, between adjacent polysilicon rings of the plurality of polysilicon rings over a first region of the junction terminal region”.
In re Claims 7 and 8: Claim 7 recites: “the polysilicon ring structure defines a second gap, in a contact region of the junction termination region, the second gap being larger than the first gap”, and Claim 8 recites: “the contact region is disposed in a corner area of the polysilicon ring structure”. 
The recitation of Claim 7 is unclear for a few reasons. First, it conflicts with Claim 1 (as well as with the specification) teaching that polysilicon ring is formed over the junction termination region. Second, the recitation of Claim 7 conflicts with the specification of the application, not teaching that a contact region exists only over region with a second gap, where Claim 8 states that the region with a second gap is in the corner region. Specification of the application teaches (see Figs. 1 and 3H, and paragraphs 0036-0038 of the published application) that a contact region – with metal 123 - is disposed over an entire junction termination region and over an entire polysilicon ring structure, not only in a corner area of the polysilicon ring.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 7 was interpreted as: “a second gap is formed in a corner of the polysilicon ring structure, the second gap being larger than the first gap”.
For this Office Action, the above recitation of Claim 8 was interpreted as: “a contact region is disposed, at least partially, over the polysilicon ring structure”. The limitation: “at least partially” - reflects the fact that contacts 123 are also disposed along a vertical side of the polysilicon ring structure 108 and they contact doped regions 104 of the junction termination region 122 (see Figs. 3A-3K and their description in the specification)
In re Claim 9: Claim 9 recites: “the plurality of polysilicon rings define a dogleg structure in the contact region, to generate the second gap”. The recitation is unclear for a few reasons: First, as it is pointed out earlier, the contact region is disposed over the entire polysilicon ring structure. Second, a recitation “generate” is unclear, since a dogleg structure does not generate the second gap, but a second gap is formed due to specific shapes of polysilicon rings in the corner (see paragraph 0038 of the published application). Third, there are multiple second gaps in the corner, each second gap is created between two adjacent polysilicon rings (See Figs. 4 and 5 and corresponding paragraphs of the specification of the application). 
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation of Claim 9 was interpreted as: “the second gap is created between two adjacent polysilicon rings, each having a dogleg shape in the corner”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2016/0020279) in view of Wakimoto (US 2008/0169526). 
In re Claim 1, Turner teaches a power semiconductor device (paragraph 0039), comprising (Fig. 4, paragraph 0039): 
a semiconductor substrate 402, wherein 
the semiconductor substrate 402 comprises an active device region – in Active Cell 426 - and a junction termination region – in Edge Termination Region 428; and 
a polysilicon layer – comprising gate electrode 430 and field plates 440a/b/c/d disposed over the semiconductor substrate 402 (paragraphs 0025 describes a polysilicon gate electrode and paragraph 0044 describes polysilicon field plates), wherein 
the polysilicon layer 430, 440a/b/c/d comprises: 
an active device portion – with gate 430, disposed over the active device region 426, and defining at least one semiconductor device (being a MOSFET or an IGBT, paragraph 0031); and 
a junction termination portion – comprising field plates 440 a/b/c/d - disposed over the junction termination region 428.
Turner does not explicitly teach that the junction termination portion defines a polysilicon ring structure. However, Turner teaches (paragraph 0040) that a junction terminal region comprises concentric guard rings 444a/b, and further teaches (paragraph 0041) that polysilicon plates 440a/b are formed over rings 444a/b, explaining a purpose of the polysilicon ring structure. 
Wakimoto teaches (Abstract, paragraph 0065) doped guard rings with concentric (ring-like) shapes in an edge termination structure and concentric (ring-like) electrically conductive field plates disposed atop corresponding concentric guard rings, e.g., the guard rings and corresponding field plates, have similar shapes in a plan view, and the field plates are created as concentric.
Turner and Wakimoto teach analogous art directed to a power semiconductor devices comprised an active region and an edge termination region, the termination region comprising concentric guard rings being doped regions of a semiconductor substrate, and field plates disposed above the guard rings, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Turner device in view of the Wakimoto device, since devices are from the same field of endeavor, and Wakimoto created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to create polysilicon field plates 440a and 440b of Turner, each overlaying an entire corresponding concentric guard ring, 444a or 444b, in a shape (in a plan view) similar to a shape in which a corresponding junction termination ring is created (e.g., concentric), when such modification allows to equally spread electric field from the active region (Turner, paragraph 0041) in all directions.
In re Claim 2, Turner/Wakimoto teaches the power semiconductor device of Claim 1 as cited above and wherein, as is clear from a description provided for Claim 1, the polysilicon ring structure comprises a plurality of polysilicon rings 440a, 440b (Turner, Fig. 4), arranged in a concentric fashion. 
In re Claim 3, Turner/Wakimoto teaches the power semiconductor device of Claim 1 as cited above.
Turner further teaches (Fig. 4, paragraphs 0040-0041) that the junction termination region comprises a plurality of doped regions 444a/b, arranged in concentric rings within the semiconductor substrate 402, the concentric rings being defined by the polysilicon ring 440a/b structure of the junction termination portion. 
In re Claim 4, Turner/Wakimoto teaches the power semiconductor device of Claim 1 as cited above. 
Turner further teaches that the power semiconductor device comprises at least one insulated gate bipolar transistor (IGBT) device (paragraph 0031). 
In re Claim 5, Turner/Wakimoto teaches the power semiconductor device of Claim 1 as cited above. 
Turner further teaches that the power semiconductor device comprises at least one metal oxide semiconductor field effect transistor (MOSFET) (paragraph 0031).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turner/Wakimoto in view of Hu (US 2017/0338301). 
In re Claim 6, Turner/Wakimoto teaches the power semiconductor device of Claim 1 as cited above. 
Turner/Wakimoto does not teach that the power semiconductor device further comprising a superjunction device, wherein a plurality of semiconductor trenches is disposed within the semiconductor substrate, wherein the semiconductor substrate comprises a first dopant type and the plurality of semiconductor trenches comprise a second dopant type.
Hu teaches (Fig. 2, paragraph 0016) a power semiconductor device (paragraph 0003) comprising a plurality of guard rings 120 (paragraph 0016) and comprising a superjunction device, wherein a plurality of semiconductor trenches – p-type columns 115 – are disposed within the semiconductor substrate 105, 110, being extending from the guard rings, and wherein the semiconductor substrate comprises a first dopant type – n-type - and the plurality of semiconductor trenches comprise a second dopant type – p-type.
Turner and Hu teach analogous art directed to a power device comprised an active region and a junction termination region (For Hu, see paragraph 0016), and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Turner device in view of the Hu device, since devices are from the same field of endeavor, and Hu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Turner/Wakimoto device of Claim 1 by adding into this power device a superjunction device comprised a plurality of semiconductor trenches extending from the guard rings and comprising a dopant type different from the dopant type of the semiconductor substrate, wherein it is desirable to improve reliability and increase a breakdown voltage of power devices (Hu, paragraphs 0002, 0003, 0007-0010, 0016).
As far as the claim is understood, Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turner/Wakimoto in view of Zhang et al. (US 2012/0256192).
In re Claim 7, Turner/Wakimoto teaches the power semiconductor device of Claim 2 with a polysilicon ring structure comprising a plurality of concentric polysilicon rings each disposed on a corresponding junction portion of the substrate. 
Based on Fig. 4 of Turner, one of ordinary skill in the art before filing the application would understand that the polysilicon ring structure defines a first gap between adjacent polysilicon rings 440a and 440b of the plurality of polysilicon rings in a first region of the junction.
Turner/Wakimoto does not teach “a second gap in the polysilicon ring structure disposed at a corner region” (in accordance with the claim interpretation), the second gap being larger than the first gap. However, as it was pointed out for Claim 1, it would have been obvious for one of ordinary skill in the art before filing the application to create each polysilicon ring of the polysilicon ring structure in a shape (in a plan view) like a shape of a corresponding ring of the junction termination region.
Zhang teaches a plurality of concentric rings 38 of a junction termination structure (Figs. 2-3 and Annotated Fig. 3, paragraph 0014), comprising a first gap -FG - between linear sides of adjacent rings 38 and a second gap -SG - near corners of adjacent rings 38, the second gap being larger than the first gap. Note that a shape of each concentric ring of Zhang in a plan view is like a shape of a concentric guard ring 3 of Fig. 5 of Wakimoto.


Annotated Fig. 3

    PNG
    media_image1.png
    381
    486
    media_image1.png
    Greyscale

Turner/Wakimoto and Zhang teach analogous art directed to a vertical semiconductor device comprised an active region and a junction termination structure with guard rings, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Turner/Wakimoto device in view of the Zhang device, since they are from the same field of endeavor, and Zhang created a successfully operated device.
Since Turner/Wakimoto does not explicitly teach shapes of a plurality of the junction termination rings and spaces between them in a plan view, it would have been obvious for one of ordinary skill in the art before filing the application to create these rings in the shapes taught by Zhang, with a first gap along liner sides of adjacent rings and a second gap at a corner of the adjacent rings, the second gap being larger than the first gap, in order to enable a shape of created junction termination rings. 
Since, as was shown for Claim 1, the polysilicon rings of Turner/Wakimoto have, in a plan view, shapes similar to those of corresponding junction rings, it would have been obvious for one of ordinary skill in the art before filing the application creating the polysilicon rings such that there is a first gap between adjacent polysilicon rings along linear sides of the rings and a second gap at corners of the adjacent polysilicon rings, the second gap larger than the first gap, if a manufacturer prefers such shapes and/or if such shapes allow to restrict a distribution of electric field from the active region in a manner preferable by the manufacturer. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant.  

As far as the claim is understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Turner/Wakimoto/Zhang in view of Yilmaz et al. (US 2016/0013265).
In re Claim 8, Turner/Wakimoto/Zhang teaches the power semiconductor device of Claim 7 as cited above. 
Turner further teaches a contact region to be connected to guard rings 444a and 444b (Fig. 4, paragraph 0040), when it is desirable to tie the guard rings to electrical potentials. Turner does not explicitly teach that the contact region is disposed, at least partially, over the polysilicon ring structure (e.g., in accordance with the claim interpretation).
Yilmaz teaches (Annotated Fig. 2) that a contact region – CR – to guard rings 212 is disposed over polysilicon structure 214 (paragraph 0024).

Annotated Fig. 2

    PNG
    media_image2.png
    325
    664
    media_image2.png
    Greyscale

Turner and Yilmaz teach analogous art directed to a power device comprised an active region and a termination region with junction guard rings and polysilicon structures disposed above guard rings, wherein electrical contacts are provided to junction guard rings, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Turner structure in view of the Yilmaz structure, since they are from the same field of endeavor, and Yilmaz created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to create contacts to the guard rings of Turner over the polysilicon structure (per Yilmaz), to enable creation of such contacts.

As far as the claim is understood, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner/Wakimoto/Zhang in view of Ishii (US 2015/0162284). 
In re Claim 9, Turner/Wakimoto/Zhang teaches the power semiconductor device of Claim 7 as cited above, wherein the second gap between adjacent polysilicon rings in the corner is larger than in other areas between the adjacent rings.
Turner/Wakimoto/Zhang does not teach that each of the plurality of polysilicon rings has a dogleg shape in the corner (e.g., in accordance with the claim interpretation).
Ishii teaches (Figs. 6-8, paragraph 0086) that a ring SR over a substrate 1S around an active region with transistor TR has a dogleg shape at a corner (as in Fig. 8).
Turner/Wakimoto/Zhang and Ishii teach analogous art directed to power semiconductor device comprising an active region with transistor surrounded by a conductive structure disposed on a substrate, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Turner/Wakimoto/Zhang structure in view of the Ishii structure, since they are from the same field of endeavor, and Ishii created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Turner/Wakimoto/Zhang device of Claim 7 by created corner regions of polysilicon rings in a dogleg shape (per Ishii), if such shape is preferable for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/03/22